Citation Nr: 1036021	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  06-18 845	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to an initial rating greater than 10 percent from 
October 14, 2004, and greater than 50 percent from November 13, 
2006, for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1974 to July 1975. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that granted entitlement to service 
connection for pes planus.  

In June 2009, the Board remanded the Veteran's appeal to the RO 
via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  A review of the claims file shows that 
there has been substantial compliance with the Board's remand 
directives.

In an April 2010 rating decision, the RO assigned higher initial 
ratings for the Veteran's service-connected pes planus.  Because 
these increases do not represent the maximum ratings available 
for that condition for the entirety of the appeal period, the 
Veteran's higher initial rating claim for bilateral pes planus 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  Because the Veteran is in receipt of a temporary total 
(100 percent) rating due to surgical convalescence for bilateral 
pes planus from June 8, 2007, to October 1, 2007, and from 
October 3, 2007, to December 1, 2007, a higher initial rating 
claim for these time periods is not in appellate status.

The Board notes that from November 13, 2006, the Veteran has been 
assigned a 50 percent rating for bilateral pes planus, except for 
two periods where he was assigned temporary 100 percent ratings 
due to surgical convalescence.  Accordingly, as discussed in 
greater detail below, there are only two rating periods that the 
Board must evaluate: from October 14, 2004, to November 12, 2006, 
and from November 13, 2006.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO/AMC.  VA 
will notify the Veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  Prior to November 13, 2006, the Veteran's service-connected 
pes planus was manifested by no more than overall moderate 
symptoms; there was no objective evidence of marked deformity, 
pain on manipulation or use, swelling on use or characteristic 
callosities.  

2.  Starting November 13, 2006, the Veteran's service-connected 
bilateral pes planus has been rated 50 percent disabling, which 
is the maximum schedular rating assignable for that condition.  

3.  The evidence does not show an exceptional or unusual 
disability picture such that the application of the regular 
schedular standards has been rendered impractical. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent 
prior to November 13, 2006, for bilateral pes planus have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102. 3.159, 3.321, 4.71a, Diagnostic Code (DC) 5276 
(2009).

2.  The criteria for an initial rating greater than 50 percent 
from November 13, 2006, including on an extraschedular basis, for 
bilateral pes planus have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102. 3.159, 3.321, 
4.71a, DC 5276 (2009).

3.  The criteria for referral to the Director, Compensation and 
Pension Service, for consideration of entitlement to a higher 
initial rating for bilateral pes planus on an extraschedular 
basis have not been met.  38 C.F.R. § 3.321(b)(1).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for bilateral pes 
planus is a "downstream" element of the RO's grant of service 
connection for this disability in the currently appealed rating 
decision.  For such downstream issues, notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 is not required in cases where 
such notice was afforded for the originating issue of service 
connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  In October 
2004 and in February 2005, VA notified the Veteran of the 
information and evidence needed to substantiate and complete this 
claim, including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. 
App. at 187.

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Notice as to what is required to substantiate a 
claim of service connection was issued to the Veteran and his 
service representative in October 2004 and in February 2005 prior 
to the May 2005 rating decision currently on appeal; thus, this 
notice was timely.  Additional VCAA notice was issued in March 
2006, June 2007, May 2008, and in October 2009.  Because the 
Veteran's higher initial rating claim for bilateral pes planus is 
being denied in this decision, any question as to the appropriate 
disability rating or effective date is moot.  See Dingess, 19 
Vet. App. at 473.  And any defect in the notices provided to the 
Veteran and his service representative has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as to 
potential downstream issues such as disability rating and 
effective date, because the currently appealed rating decision 
was fully favorable to the Veteran on the issue of service 
connection for bilateral pes planus, and because the Veteran's 
higher initial rating claim for bilateral pes planus is being 
denied in this decision, the Board finds no prejudice to the 
Veteran in proceeding with the present decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Veterans 
Court held that, in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  See Dingess, 19 
Vet. App. at 490-91.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the Board 
although he declined to do so.  It appears that all known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; the 
Veteran has not contended otherwise.    

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
has been provided with VA examinations which address the current 
nature and severity of his service-connected bilateral pes 
planus.  In summary, VA has done everything reasonably possible 
to notify and to assist the Veteran and no further action is 
necessary to meet the requirements of the VCAA.

The Veteran contends that the evaluations assigned for his 
service-connected pes planus do not accurately reflect the 
severity of those conditions.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria that must be met for 
specific ratings.  The regulations require that, in evaluating a 
given disability, the disability be viewed in relation to its 
whole recorded history.  38 C.F.R. § 4.2 (2009); see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Pes planus is rated under DC 5276 (flatfoot, acquired).  
38 C.F.R. § 4.71a, DC 5276 (2009).  Under DC 5276, a zero percent 
rating is for application when there is mild disability relieved 
by built-up shoe or arch support.  A 10 percent rating is for 
application when there is moderate disability evidenced by 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo Achilles, pain on manipulation and use of the 
feet, either bilaterally or unilaterally.  A 30 percent rating is 
for application when there is severe bilateral (or 20 percent for 
severe unilateral) disability with objective evidence of marked 
deformity such as pronation or abduction, pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  A 50 percent evaluation is assigned 
for pronounced bilateral acquired flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo Achilles 
and manipulation, not improved by orthopedic shoes or appliances.  

As noted in the Introduction, from November 13, 2006, the Veteran 
has been assigned a 50 percent rating for bilateral pes planus, 
except for two periods where he was assigned temporary 100 
percent ratings due to surgical convalescence.  Accordingly, as 
discussed in greater detail below, there are only two rating 
periods that the Board must evaluate: from October 14, 2004, to 
November 12, 2006, and from November 13, 2006.  

With regard to the appeal period beginning on November 13, 2006, 
the Veteran already is in receipt of the maximum schedule rating 
available under DC 5276.  Accordingly, an increased rating is not 
for consideration under that diagnostic code for this time 
period.  Because the Veteran currently is in receipt of the 
maximum schedular rating for bilateral pes planus effective 
November 13, 2006, the Board also has considered whether a higher 
initial rating would be appropriate under other diagnostic codes.  
The Veteran only could receive higher schedular compensation if 
his pes planus was so severe that it equated to the loss of use 
of a foot.  The term "loss of use" of a foot is defined at 
38 C.F.R. § 3.350(a)(2) as a disability where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below the 
knee with the use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual remaining 
function, whether the acts of balance, propulsion, etc., could be 
accomplished equally well by an amputation stump with prosthesis.  
Examples under 38 C.F.R. § 3.350(a)(2) that constitute loss of 
use of a foot include extremely unfavorable ankylosis of the 
knee, or complete ankylosis of two major joints of an extremity, 
or shortening of the lower extremity of 3.5 inches or more.  See 
38 C.F.R. § 3.350(a)(2) (2009).  A review of the evidence reveals 
that while the Veteran's pes planus is severe, it is not 
manifested by a loss of use of either foot.  The Veteran also has 
not identified or submitted any competent evidence showing that 
his bilateral pes planus was severe effective November 13, 2006.

For the appeal period beginning on October 14, 2004, and ending 
on November 12, 2006, the Board notes that the Veteran has been 
assigned a 10 percent rating for bilateral pes planus.  With 
regard to that appeal period the relevant evidence of record 
includes private treatment records, VA treatment records, VA 
examination reports and written statements from the Veteran.  

The Veteran was afforded a VA examination in March 2005.  During 
that examination tenderness of both feet along the ankles and 
tenderness along the right forefoot and the calcaneus heel were 
noted.  No skin changes were found, but the Veteran's shoes did 
show some lateral wearing of the heels.  No surgery was indicated 
and the Veteran was able to walk on his heels, but not his toes.  
The Veteran was also able to stand, squat, supinate and pronate 
on his heels only.  No hammertoes or high arches were indicated.  
Valgus was 10 degrees on the right foot and normal on the left 
foot.  No forefoot or midfoot misalignment was noted.  

VA treatment records from throughout 2005 indicate lifetime 
problems with the Veteran's feet, but show that bilateral foot 
pain had significantly worsened recently.  Private treatment 
records from November 2005 indicate that the Veteran was fitted 
for functional orthortics.  

On November 13, 2006, the Veteran was afforded another VA 
examination.  That examination showed a substantial worsening in 
the Veteran's foot condition.  Evidence obtained during that 
examination resulted in the Veteran being assigned a 50 percent 
disability rating for his service-connected pes planus.  

After a thorough review of the evidence the Board finds that the 
level of impairment for the Veteran's pes planus demonstrated 
prior to November 13, 2006, does not warrant a rating in excess 
of 10 percent.  At no point during that period was anything more 
than moderate pes planus shown.  The Veteran also has not 
identified or submitted any competent evidence showing that his 
bilateral pes planus was at least moderately disabling during 
this time period.



Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected bilateral pes 
planus.  38 C.F.R. § 3.321 (2009); Barringer v. Peake, 22 Vet. 
App. 242, 243-44 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an increased 
rating and referral for consideration must be addressed either 
when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected bilateral pes planus are not 
inadequate in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's service-connected bilateral pes planus.  This is 
especially true because the 50 percent rating currently assigned 
for the Veteran's bilateral pes planus contemplates severe 
disability.  Moreover, the evidence does not demonstrate other 
related factors such as marked interference with employment and 
frequent hospitalization.  What the Veteran has not shown in this 
case is that his service-connected pes planus has resulted in 
unusual disability or impairment that rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current appeal.  
In light of the above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating greater than 10 percent from 
October 14, 2004, and greater than 50 percent from November 13, 
2006, for bilateral pes planus is denied.


REMAND

The Court has held that a total disability rating based on 
individual unemployability (TDIU) is an element of all claims for 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that entitlement to a TDIU is raised 
where a Veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability.  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 
1106 (Fed. Cir. 2009) (holding than an inferred claim for a TDIU 
is raised as part of an increased rating claim only when the 
Roberson requirements are met).   A TDIU may be granted where a 
Veteran's service-connected disabilities are rated less than 
total, but they prevent him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16(a) 
(2009).  Marginal employment shall not be considered 
substantially gainful employment.  Id.

In this case, the evidence indicates that the Veteran has been 
employed as a miner and a meat cutter and that he retired due to 
medical problems.  Given the evidence of a medical disability, 
the claim for the highest possible rating, and evidence of 
unemployability, the record raises a claim for TDIU under 
Roberson.

The Court has held that in the case of a claim for a TDIU, the 
duty to assist requires that VA obtain an examination that 
includes an opinion on what effect the Veteran's service-
connected disability has on his ability to work.  Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  While the November 2009 VA 
examination report provided some information in this regard, it 
did not contain an explicit opinion as to whether the Veteran's 
service-connected disability alone would prevent him from 
obtaining and keeping employment for which his education and 
occupational experience would otherwise qualify him.  

Furthermore, the Veteran does not currently meet the percentage 
requirements for a TDIU under 38 C.F.R. § 4.16(a).  VA policy is 
to grant a TDIU in all cases where service-connected disabilities 
preclude gainful employment, regardless of the percentage 
evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from 
assigning a TDIU in the first instance without ensuring that the 
claim is referred to the Director, C&P Service, for consideration 
of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling 
v. Principi, 15 Vet. App. 1 (2001).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination 
to determine the effects of his service-
connected bilateral pes planus on his 
employability.  The examiner is asked to 
obtain a complete employment history from the 
Veteran, if possible, including whether the 
Veteran currently is employed.  Following 
review of the claims file and physical 
examination of the Veteran, the examiner also 
is asked to opine whether the Veteran's 
service-connected bilateral pes planus 
renders him unable to secure or follow a 
substantially gainful occupation (more than 
marginal employment).  A complete rationale 
must be provided for any opinion expressed. 

2.  If the Veteran's service-connected 
bilateral pes planus precludes gainful 
employment, then refer this case to the 
Director, C&P Service, for consideration of 
entitlement to a TDIU under the provisions of 
38 C.F.R. § 4.16(b).  A copy of the 
Director's decision should be included in the 
claims file.

3.  Thereafter, readjudicate the Veteran's 
TDIU claim.  If the benefits sought on appeal 
remains denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


